DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to the filing of the Application identified above including claims filed on 08/25/2021. Claims 1-16 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Burch on 08/26/2022.
The application has been amended as follows:

Claims 1, 2, 5-8 and 10-16 have been amended to - -
1. (Currently amended) A method for supplying engine air to an environmental control system (ECS) comprising: 
Selecting a compressor bleed from a plurality of compressor bleeds using a selection valve connected to each compressor bleed in the plurality of compressor bleeds, the plurality of compressor bleeds including a first bleed positioned at a location between a low pressure compressor and a high pressure compressor, a second bleed positioned at a third stage of the high pressure compressor, a third bleed positioned at a sixth stage of the high pressure compressor, and a fourth bleed positioned at an eighth stage of the high pressure compressor, the selected compressor bleed providing air at a higher temperature than a required ECS inlet air temperature maximum and at a lower pressure than a required ECS inlet air pressure; 
connecting the selected compressor bleed to an input of an intercooler using the selection valve; 
cooling [[the]] bleed air from the selected bleed using the intercooler such that the cooled bleed air is below the required ECS inlet air temperature maximum; 
connecting an output of the intercooler to at least one auxiliary compressor using a second valve, wherein the output of every auxiliary compressor in the at least one auxiliary compressor is connected to an ECS air inlet; 
compressing the cooled bleed air using the at least one auxiliary compressor such that the cooled compressed bleed air is at least at the required ECS inlet air pressure; and 
providing the cooled compressed bleed air to the ECS air inlet.

2. (Currently amended) The method of claim 1, wherein compressing the cooled bleed air using the at least one auxiliary compressor comprises driving rotation of the at least one auxiliary compressor via an electric motor.

5. (Currently amended) The method of claim 1, wherein compressing the bleed air using at least one auxiliary compressor further comprises alternating a primary compressor between a plurality of auxiliary compressors such that the primary compressor is alternated between each flight.

6. (Currently amended) A method for supplying engine air to an environmental control system (ECS) comprising: 
selecting a compressor bleed from a plurality of compressor bleeds, each of  plurality of compressor bleeds connected to a selection valve, the selected compressor bleed providing air at a higher temperature than a required ECS inlet air temperature maximum and at a lower pressure than a required ECS inlet air pressure;
cooling [[the]] bleed air from the selected compressor bleed using an intercooler such that the cooled bleed air is below the required ECS inlet air temperature maximum;
compressing the cooled bleed air using at least one auxiliary compressor such that the cooled compressed bleed air is at least at the required ECS inlet air pressure; and
providing the cooled compressed bleed air to an ECS air inlet;
wherein the plurality of compressor bleeds includes a first bleed positioned at a location between a low pressure compressor and a high pressure compressor, a second bleed positioned at a third stage of the high pressure compressor, a third bleed positioned at a sixth stage of the high pressure compressor, and a fourth bleed positioned at an eighth stage of the high pressure compressor.

7. (Currently amended) The method of claim 6, wherein bleed air is cooled by the intercooler prior to being compressed, thereby decreasing a magnitude of work required to compress the bleed air to [[the]] a desired pressure.

8. (Currently amended) The method of claim 6, wherein compressing the cooled bleed air using the at least one auxiliary compressor comprises driving rotation of the at least one auxiliary compressor via an electric motor.

10. (Currently amended) The method of claim 9, wherein compressing the cooled bleed air using at least one auxiliary compressor comprises simultaneously operating at least two auxiliary compressors in response to at least one of the engines shutting down.

11. (Currently amended) The method of claim 6, wherein compressing the bleed air using at least one auxiliary compressor further comprises alternating a primary compressor between a plurality of auxiliary compressors such that the primary compressor is alternated between each flight.

Claims 12-16 (Canceled) - -

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art Finney (Pub. No. US Pub. No.: US 2013/0040545 A1) does not teach in combination with the other claim limitations:
In the independent claim 6, a method for supplying engine air to an environmental control system (ECS) comprising each of  plurality of compressor bleeds connected to a selection valve; and wherein the plurality of compressor bleeds includes a first bleed positioned at a location between a low pressure compressor and a high pressure compressor, a second bleed positioned at a third stage of the high pressure compressor, a third bleed positioned at a sixth stage of the high pressure compressor, and a fourth bleed positioned at an eighth stage of the high pressure compressor.
When considering the invention as a whole under a preponderance of evidence it does not appear that one of ordinary skill in the art would have been motivated to add four bleeds associated with the high pressure compressor to the bleed system of Finney (US 2013/0040545 A1).  A purpose of Finney appears to be to provide air pressurization for cabin ventilation and anti-icing using the low pressure compressor (pars. [0001] and [0003]).  Similarly Moes (US 20150121842) teaches (pars. [0005] and [0007]) gas turbines generally use low pressure bleed to improve fuel consumption with the exception of low power scenarios.  Smith (5,063,963) teaches (fig. 2) four bleeds from a single compressor but does not contemplate more than one compressor.  On balance it does not appear adding the complexity of four bleeds to Finney’s high pressure compressor would have been obvious. 
Finney cautions against over use of heat exchangers and using bleed air from higher pressure locations wherein the engine has invested energy in compressing the air such as the high pressure compressor.  Using four bleeds associated with the high pressure compressor would require larger heat exchangers because the bleed air would typically be warmer at the higher pressures.  Claim 1 is allowable for at least similar reasons.
Claims in this application were determined to have maintained consonance regarding the line of demarcation in restriction requirement of parent case 15809244 and therefore safe harbor was determined to be in effect and thus double patening rejections were not considered and made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record is considered pertinent to applicant's disclosure and includes:
selection valve with plurality of inputs: US 6,189,324 B1; and
plurality of compressors: US 20070271952 and 10161783.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.A/	Examiner, Art Unit 3741                                                                                                                                                                                                        


/GERALD L SUNG/Primary Examiner, Art Unit 3741